5DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 3-20 (renumbered as 1-19, for issue) are allowed. 
Independent claim 1 respectively recites the limitations: 
determine whether to transmit, to the medical imaging apparatus, information generated in association with a result of a comparison between the first rejection code received from the medical imaging apparatus and the second rejection code determined from the image processing, and
control the communication circuitry to transmit the information associated with the result of the comparison to the medical imaging apparatus when the first rejection code and the second rejection code are different.

Independent claim 11 respectively recites the limitations:
when a first rejection code indicating unuseability of the medical image for diagnosis of the medical image is assigned from the user through the inputter, control the communication circuitry to transmit the medical image and the first rejection code to the server: and 
when a result of a comparison of the first rejection code transmitted to the server and a second rejection code indicating unuseability of the medical image for diagnosis of the medical image according to an image processing differ from each other, control the display to display the result of the comparison.

Independent claim 16 respectively recites the limitations:
when a first rejection code indicating unuseability of the medical image for diagnosis of the medical image is assigned from the user through the inputter, controlling, by a controller, the communication circuitry to transmit the medical image and the first rejection code to the server: and
when a result of a comparison of the first rejection code transmitted to the server and a second rejection code indicating unuseability of the medical image for diagnosis of the medical image determined by the server are different from each other, controlling, by the controller, the display to display the result of the comparison.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667